

116 S3630 IS: Facilitating Innovation to Fight Coronavirus Act
U.S. Senate
2020-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3630IN THE SENATE OF THE UNITED STATESMay 6, 2020Mr. Sasse introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo provide certain limitations on liability for actions taken by health care providers to combat COVID–19.1.Short titleThis Act may be cited as the Facilitating Innovation to Fight Coronavirus Act.2.Limitations on certain health provider liability(a)In generalNotwithstanding any other provision of Federal, State, or local law, no health care provider shall be liable in any Federal, State, or local civil proceeding for— (1)using or modifying a medical device for an unapproved use or indication; (2)practicing without a license or outside of an area of specialty if instructed to do so by an individual with such a license or within such an area of specialty; or(3)conducting the testing of, or the provision of treatment to, a patient outside of the premises of standard health care facilities, where such action was carried out to test, treat, or otherwise counter the effects of the Coronavirus Disease COVID–19 during the duration of the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to that disease. (b)DefinitionIn this section, the term health care provider has the meaning given such term in section 3000(j) of the Public Health Service Act (42 U.S.C. 300jj(3)).3.Term of certain patents(a)Effective dateNotwithstanding any provision of title 35, United States Code, with respect to an eligible patent, the term of the patent shall not begin until the date on which the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to that disease terminates. (b)Length of termNotwithstanding any provision of title 35, United States Code, with respect to an eligible patent, the term of the patent shall extend for 10 years longer than it otherwise would under such title.(c)DefinitionIn this section, the term eligible patent means a patent issued for a new or existing pharmaceutical, medical device, or other process, machine, manufacture, or composition of matter, or any new and useful improvement thereof used or intended for use in the treatment of the Coronavirus Disease 2019 (COVID–19). 